—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered July 10, 2000, convicting defendant upon his plea of guilty of two counts of the crime of sexual abuse in the first degree.
Pursuant to a plea bargain that included a waiver of his right to appeal, defendant pleaded guilty to two counts of sexual abuse in the first degree with the understanding that he would be sentenced to two consecutive one-year jail terms and that he would not be granted youthful offender status. Defendant appeals, contending that he was improperly denied youthful offender status and that the sentence imposed was harsh and excessive. Contrary to defendant’s assertion, defendant’s challenge to the denial of his youthful offender status does not survive his waiver of appeal (see, People v Allen, 259 AD2d 835). Furthermore, defendant waived any consideration of youthful offender status by failing to request such consideration (see, People v McGowen, 42 NY2d 905). In any event, were we to consider the issue, we would find no abuse of discretion. In addition to the fact that defendant was aware that as part of the plea agreement he would not be afforded youthful offender status, County Court ordered a presentence investigation report and determined at the time of sentencing that defendant was ineligible for youthful offender treatment (see, People v Congdon, 269 AD2d 615; People v Lloyd, 249 AD2d 623). We find similarly unavailing the argument that the sentence imposed in accordance with the plea agreement was harsh and excessive.
Cardona, P. J., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.